The Honorable Cue D. Boykin, Chairman                  Opinion No.    H-   715
Texas Industrial Accident Board
Lyndon Baines Johnson Building                         Re: Whether a member of the
P. 0. Box 12757, Capitol Station                       Industrial Accident Board
Austin, Texas   78711                                  accumulates   sick leave and vacation
                                                       benefits.

Dear Mr.   Boykin:

     You have requested our opinion concerning whether a member of the
Industrial Accident Board is a state employee for the purposes of vacation           and
sick leave entitlement.

      Article V, section 7 of the current appropriations          act provides vacation
and sick leave benefits to It[ e] mployees      of the State . . . . ” Acts 1975. 64th
Leg. ,ch. 743. bi Attorney General Opinion M-1280           (1972) this office ruled that a
member of the Texas Employment          Commission       is a “State official” rather than an
“annual employee” and thus the provisions          of the appropriations     act which related
to sick leave and vacation were inapplicable.          See also Attorney General Opinion
M-1279    (1972).   While the then current appropriations         act referred to “annual
employees     of the State” whereas the present act applies to I,[ e] mployees of the
State” we believe the ruling in M-1280         controls your question,      for in our view
a member of the Industrial Accident Board is clearly a state official rather than
a state employee.      See V. T. C. S. art. 8307, et seq. ; Aldine Independent School
District v. StandleyT 280 S.W.2d 578 (Tex. Sup. 1955); Attorney General Letter
Advisory    No. 85 (1974)‘..  Accordingly,     in our opinion, an Industrial Accident
Board member does not accumulate           sick leave and vacation under the appropriations
act.

                                 SUMMARY

                         Members   of the Industrial Accident Board
                     do not accumulate   vacation and sick leave un-
                     der the appropriations   act..

                                        -Very     truly   yours,




                                            Attorney   General     of Texas



                                p.   3070
The    Honorable   Cue D.   Boykin   - page two    (H-715)




Opinion Committee

jad:




                                       p.   3071